MEMORANDUM **
Shauguang Wang, a native and citizen of China, petitions pro se for review of a *487Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, reversing only if the evidence compels the result, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition.
Substantial evidence in the record supports the agency’s determination that Wang failed to establish eligibility for asylum and withholding of removal, because she did not provide evidence indicating that she was or would be targeted on account of a protected ground. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir .2005).
Finally, because Wang has not shown that it is more likely than not that she will be tortured if she returned to China, substantial evidence supports the IJ’s denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposidon is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.